Citation Nr: 0107392	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-08 806	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to 
February 1969.  He died on August [redacted], 1988.  The 
appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was transferred to the Philadelphia, Pennsylvania, 
RO pursuant to the appellant's request for a hearing before a 
Member of the Board.  The record reflects that the appellant 
canceled the hearing request in November 2000.

The Board notes that the appellant's claim originally was 
adjudicated as two issues, characterized as claims of service 
connection for the cause of the veteran's death caused by 
tobacco use in service and service connection for the cause 
of the veteran's death due to esophageal carcinoma as 
secondary to nicotine addiction acquired in service.  
However, because the adjudication of the claim of service 
connection for the cause of the veteran's death necessarily 
includes consideration of all theories raised by the 
appellant, including those mentioned above, the Board has 
characterized the appellant's claim as noted on the title 
page above.  


REMAND

The appellant has argued that the veteran started smoking in 
service and that the esophageal carcinoma, which ultimately 
caused his death, was related to his tobacco use.  In March 
1995, she was notified that the regulations regarding 
disabilities due to tobacco use were being finalized and that 
her claim would be held in abeyance until the issuance of the 
new regulations.  She was further notified that the RO would 
continue gathering evidence pertinent to her claim.  During 
this time period, the RO undertook efforts to obtain the 
veteran's service medical records.  However, the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, 
initially indicated that the records had been sent to Fort 
Dix, New Jersey.  Additional documentation reflects that in 
August 1995, it was noted that there was a possibility that 
the veteran's records were among those then being processed 
by the service department for retirement to the NPRC.  In 
March 1996, the RO received a response from Fort Dix, which 
indicated that the veteran's records had been retired to the 
NPRC.  In June 1997, NPRC, in response to another request 
from the RO, indicated that the veteran's service medical 
records had been sent to Fort Dix in March 1990.  In November 
1997, a follow-up response from Fort Dix again indicated that 
no records for the veteran were found.  

In January 1998, NPRC again indicated that a search for the 
veteran's records was unsuccessful.  Later in January 1998, 
the RO determined that the appellant's claim was not well 
grounded and denied entitlement to service connection for the 
cause of the veteran's death. 

In March 1998, the appellant submitted a statement from a 
private physician in support of her claim.  The physician 
noted that the veteran had been a patient of his for several 
years and indicated that the veteran was nicotine addicted.  
He further noted that there was a good chance that the 
veteran's death was related to cigarette abuse to the extent 
that the veteran's addiction began in his adolescent years 
and was maintained by low cost cigarettes, apparently 
supplied by the military.

The denial of the appellant's claim was confirmed and 
continued and the pending appeal ensued.

During the pendency of this appeal there have been several 
important legislative changes.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, the new law eliminates the concept of a well-
grounded claim, redefines VA's obligations with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist a claimant in developing a claim that was 
not well grounded.  The new law applies to all claims filed 
on or after the date of the law's enactment, as well as to 
claims filed before the date of the law's enactment, and not 
yet final as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-
2100 (2000).  

As noted above, the Veterans Claims Assistance Act of 2000 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to the duty to assist.  
Because the RO found that the appellant's claim was not well 
grounded and denied it on that basis, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to issue a decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  In this regard, 
the Board notes that the Secretary shall decide all questions 
of law and fact necessary to a decision by the Secretary 
under the law that affects the provision of benefits by the 
Secretary to veterans or dependents or survivors of veterans.  
38 U.S.C.A. § 511(a) (West 1991).  Furthermore, pursuant to 
38 U.S.C.A. § 7104(a)(2000), "[a]ll questions in a matter 
which under section 511(a)... is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeal shall be made by 
the Board." (Emphasis added.)  Accordingly, the Board 
concludes that allowing the RO to address the new law and its 
requirements in the first instance is consistent with the 
Board's appellate role in the VA adjudication process.  See, 
e.g., Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 
22, 2001).

With respect to the change in law regarding tobacco related 
claims, the Board notes that the Veterans Benefits Act of 
1998, enacted as Subtitle B of Public Law No. 105-178, § 
8202, 112 Stat. 492, amended 38 U.S.C.A. § 1110 and § 1131 to 
prohibit the payment of VA compensation for disabilities 
attributable to a veteran's use of tobacco products in 
service.  That legislation was approved on June 9, 1998, and 
was made effective for all claims filed thereafter.  By 
Public Law No. 105-206, § 9014, 112 Stat. 865, approved on 
July 22, 1998, the amendments made by section 8202 of Public 
Law No. 105-178 were rescinded.  Rather than amending 
38 U.S.C.A. § 1110 and § 1131, section 9014 created a new 
section--38 U.S.C.A. § 1103 which provides, in pertinent 
part, as follows:

(a) Notwithstanding any other provision 
of law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

38 U.S.C.A. § 1103 (West Supp. 2000).  Accordingly, new 
section 1103 bars an award of service connection for a 
disability arising long after service based upon a finding 
that such disability was caused by tobacco use during 
service.  It does not, however, preclude the establishment of 
service connection based upon a finding that a disease or 
injury (even if tobacco-related) became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See 38 U.S.C.A. § 1103(b).  The provisions of section 1103 
apply only to claims filed after June 9, 1998, and does not 
affect veterans and survivors currently receiving benefits 
and veterans and survivors who filed claims on or before June 
9, 1998.  As noted above, the appellant's claim was filed in 
February 1995.  Therefore, 38 U.S.C.A. § 1103 does not apply, 
and the claim is governed by the law in effect when the claim 
was filed.

Pursuant to 38 U.S.C.A. § 1310 (West 1991), a surviving 
spouse of a qualifying veteran who died of a service-
connected disability is entitled to payments of dependency 
and indemnity compensation (DIC).  See also Hanna v. Brown, 6 
Vet. App. 507, 510 (1994).  A veteran's death will be 
considered service connected where a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (2000).  

With regard to tobacco, the VA General Counsel issued a 
precedent opinion in January 1993 that clarified when 
benefits may be awarded based upon tobacco use in service.  
See VAOPGCPREC 2-93 (Jan. 13, 1993).  The General Counsel 
concluded that, if it is determined that a veteran incurred a 
disease or injury as a result of tobacco use in the line of 
duty in the active military, naval, or air service, service 
connection may be established for disability or death 
resulting from that disease or injury, even if the disease or 
injury does not become manifest until after discharge from 
service.  As to the question of whether nicotine dependence, 
per se, may be considered a disease or injury for VA 
disability compensation purposes, the General Counsel 
deferred to the Board's evaluation of the matter.  The 
General Counsel held that such a determination "is 
essentially an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles 
relating to that condition."  Id.

The VA General Counsel revisited issues pertaining to tobacco 
use and nicotine dependence in May 1997.  See VAOPGCPREC 19-
97 (May 13, 1997).  Referring to a memorandum issued by the 
VA Under Secretary for Health earlier that same month-to the 
effect that nicotine dependence may be considered a 
"disease" for VA compensation purposes-the VA General 
Counsel indicated that, assuming VA adjudicators adopted the 
Under Secretary's conclusion that nicotine dependence may 
properly be considered a disease, then two questions would 
remain to be answered by adjudicators evaluating a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence under 38 C.F.R. § 3.310(a):  (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.  The General Counsel 
indicated that whether a veteran was dependent on nicotine is 
a medical issue, and stated that, in making determinations on 
proximate cause, adjudicative personnel must consider whether 
there is a supervening cause of the claimed disability or 
death which severs the causal connection to the service-
acquired nicotine dependence.  It was noted that such 
supervening causes could include sustained full remission of 
the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence, or exposure to environmental or occupational 
agents.  See also Davis v. West, 13 Vet. App. 178 (1999).

In addition, the Board notes that nicotine dependence is 
considered to be a mental disorder.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 243 (4th ed. 1994) (DSM- IV).  It is a maladaptive 
pattern of nicotine use leading to significant impairment or 
distress manifested by three or more of the following 
criteria at any time in the same twelve-month period: (1) 
tolerance, as manifested by the absence of nausea, dizziness, 
and other characteristic symptoms despite use of substantial 
amounts of nicotine or a diminished effect observed with 
continued use of the same amount of nicotine-containing 
products; (2) withdrawal, marked by appearance of four or 
more of the following signs within twenty-four hours of 
abrupt cessation of daily nicotine use or reduction in the 
amount of nicotine used: (a) dysphoric or depressed mood; (b) 
insomnia; (c) irritability, frustration, or anger; (d) 
anxiety; (e) difficulty concentrating; (f) restlessness; (g) 
decreased heart rate; or (h) increased appetite or weight 
gain; or by use of nicotine or a closely-related substance to 
relieve or avoid withdrawal symptoms; (3) use of tobacco in 
larger amounts or over a longer period than was intended; (4) 
persistent desire or unsuccessful efforts to cut down or 
control nicotine use; (5) devotion of a great deal of time in 
activities necessary to obtain (e.g., driving long distances) 
or use (e.g., chain smoking) nicotine; (6) relinquishment or 
reduction of important social, occupational, or recreational 
activities because of nicotine use (e.g., giving up an 
activity which occurs in smoking-restricted areas); and (7) 
continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.  Id. at 181.  In addition, DSM-IV, at 180, 
indicates that sustained full remission is achieved when none 
of the above criteria for nicotine dependence has been met 
for twelve months or longer.  See VAOPGCPREC 19-97.

The Board also notes that in view of the medical opinion 
offered by a private physician in February 1998, suggesting a 
relationship between cigarette abuse, military service and 
the veteran's death, the duty to assist requires that VA 
obtain medical opinion evidence to address any relationship 
between the esophageal carcinoma which caused the veteran's 
death and the nicotine dependence alleged to have had its 
onset during service.  Accordingly, in order to ensure due 
process in this case and in an effort to assist the appellant 
in the development of her claim, this case is REMANDED for 
the following actions:

1. The RO should ask the appellant, with 
the assistance of her representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
the veteran was treated for the 
disability at issue, for nicotine 
dependence, or other difficulties due to 
tobacco use.  The RO should make 
arrangements to obtain all medical 
reports, not currently of record, from 
all the sources reported by the 
appellant.  If private medical treatment 
is reported and those records are not 
obtained, the appellant and her 
representative should be informed and 
afforded an opportunity to obtain the 
records.  Efforts to obtain any records 
that are not already on file should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.  The 
appellant should also be asked to 
provide a more detailed statement 
regarding the veteran's use of tobacco 
since service, including specific 
references to the time and duration of 
any periods when he may have stopped or 
tried to stop his tobacco use.

2. The RO should review all previous 
efforts to locate copies of the 
veteran's service medical records and 
undertake additional action, as deemed 
necessary, to associate any available 
records with the claims folder.  

3. Upon completion of the above, the RO 
should review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, 
including the notice provisions 
contained therein.  The claims folder 
should be forwarded to a VA physician 
for review, including any statements 
from the appellant regarding the 
veteran's use of tobacco.  The 
physician should be asked to provide a 
medical opinion on whether there is a 
relationship between the esophageal 
carcinoma, tobacco abuse and the 
veteran's military service.  The 
examiner should be asked to review the 
claims file and provide an opinion as 
to the medical probabilities that the 
esophageal carcinoma was attributable 
to military service.  Specifically, 
the physician should be asked to 
address the likelihood that the 
veteran developed a nicotine addiction 
due to tobacco use that began in 
service, and the likelihood that 
tobacco use caused by this service-
related addiction led to his 
developing the terminal cancer.  If no 
link to military service is found, 
such findings and conclusions should 
be affirmatively stated.  Any opinion 
provided should be explained in light 
of the evidence of record, including 
the opinion offered by the private 
physician in February 1998, and the 
appellant's statements regarding the 
veteran's use of tobacco.

4. The RO should review the claims folder 
and ensure that all of the requested 
development actions have been 
completed in full.  Specific attention 
is directed to the medical opinion to 
ensure that it complies with the 
directives of this remand.  If the 
report is deficient in any manner, it 
must be returned to the physician for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 
Vet.App. 268 (1998).

5. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the issue here 
in question.  The RO must consider all 
the evidence of record, including that 
obtained as a result of this remand.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the benefit remains denied, the appellant and her 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review, if in order.  The 
appellant need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

